UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 6, 2015 OCEAN POWER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-33417 22-2535818 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1590 Reed Road Pennington, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (609) 730-0400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2 .02. Results of Operation and Financial Condition On July 6, 2015, Ocean Power Technologies, Inc. (the "Company") issued a press release announcing its financial results for the fourth fiscal quarter and fiscal year ended April 30, 2015, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information contained in this Form 8-K (including the exhibit hereto) shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as and to the extent expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits. 99.1 Press release issued by the Company dated July 6, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCEAN POWER TECHNOLOGIES, INC. Date: July 6, 2015 By: /s/ Mark A. Featherstone Mark A. Featherstone Chief Financial Officer
